Per Curiam :
This appeal is from the decision of the Patent Office Board of Appeals sustaining the examiner’s rejection of all of the claims in appellant’s application1 under 35 USC 103 over certain references.2 The claimed subject matter is garden shears and the alleged novelty is the location of a “hang up hole” in a certain part of one or both of the blades. The prior art discloses shears with cutting blades provided with one or more holes which could be used to hang up the shears.
After a thorough consideration of the references, the rejection, and appellant’s arguments, we are of the opinion that the board has not committed any error. Accordingly, the decision of the board is affirmed.

 Application Serial No. 660,633, filed August 15, 1967, which is a continuation-in-part of Application Serial No. 480,074, filed August 16,1965.


 U.S. Patent No. 116,936, issued July 11, 1871, to S. W. Lastren; U.S. Patent No. 188,590, issued Marcb 20, 1877, to A. W. Coates; and U.S. Patent No. 365,541, issued June 28,1887, to I. E. Schollars.